Citation Nr: 0026827	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  93-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant was a member of the Louisiana Army National 
Guard; he went on active duty for training in the Army in 
November 1979.  He was subsequently released from active duty 
for training in March 1980, because of marginal or non-
productive performance.  The appellant was released from the 
Army Reserve in July 1985.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a June 1992 rating 
decision of the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for residuals of a head injury.  Subsequent to the 
July 1995 Board remand, additional development was performed 
by the New Orleans RO because the appellant had moved back to 
Louisiana.  The case was then returned to the Board for 
appellate review, which resulted in a December 1997 remand 
for further development.  The requested development has been 
completed, to the extent possible, and the case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2. The appellant has submitted a claim for service connection 
for residuals of a head injury in service, to include 
cognitive impairment.  Developmental defects and mental 
deficiency are not disorders for which compensation may be 
paid.

3.  The appellant has presented no competent medical evidence 
showing a nexus between the diagnosis of migraine 
headaches as a head injury residual, and any incident or 
event of his military service.


CONCLUSION OF LAW

The claim for service connection for residuals of a head 
injury, to include migraine headaches and mental deficiency, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303, 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset it is noted that while the case was previously 
remanded, in large part that was procedural in nature.  As 
the case was not specifically found, by the Board, to be well 
grounded, this case is distinguished from the case of 
Campbell v. Gober, No. 98-215 (U.S. Vet. App. Sept. 21, 2000) 
(per curiam).  Thus, the Board proceeds with the decision 
below.

I.  Factual Background

In the case at hand, medical history as recorded at the 
appellant's entry into active duty for training, including a 
physical examination conducted in July 1979, indicates that 
he had a history of head injury and that sunlight hurt his 
eyes sometimes.  The medical records during his active duty 
for training in the claims folder do not contain any mention 
of a head injury.  There is no indication in any of the 
clinical records of a long hospitalization during this 
training.  On the medical history report at the time of 
service separation, he indicated that he had not been a 
patient in a hospital.  However, the medical history 
associated with his release from active duty note that he 
reported a head injury in November 1979.  He reported 
occasional severe headaches, eye trouble, frequent trouble 
sleeping, loss of memory and nervous trouble.  He also 
specifically mentioned an illness or injury in basic 
training.  It was not indicated, however, that he was 
hospitalized for the pathology.  On physical examination 
clinical evaluation revealed normal findings in all pertinent 
respects.

Following service, the appellant received outpatient 
treatment at the Oakland VAMC from 1991 to 1992, where he was 
diagnosed with presenile dementia, dysthymia and migraine 
headaches.  Psychological testing showed multiple cognitive 
impairments, and an MRI was reported as normal.  Records 
included some information about a prior head injury.  Some 
history was of trauma in 1978 was recorded.  He reported 
having been hospitalized after the reported head trauma.

At the time of a November 1996 VA examination, the appellant 
reported having suffered a head injury while in the military.  
Specifically, he stated that some type of metal object hit 
him in the skull, and that he was knocked unconscious and 
remained in poor condition for several days.  He indicated 
that he was confused when he "came out of it," and that 
since that time, he has had multiple difficulties, including 
episodic severe headaches in addition to memory, functional 
and psychiatric difficulties.  The examining physician noted 
that the appellant had a moderate degree of dementia, of a 
static and not progressive nature.  The physician also opined 
that alcohol abuse contributed "significantly" to his 
problem.  The degree to which the appellant's condition was 
attributable to his reported head injury was "impossible to 
determine without an intensive review of his medical records 
preceding, during and after this injury."

At the time of a February 1997 VA examination, the appellant 
reported hearing voices, which told him to hurt other people.  
He claimed that "the lady"  tried to control his thoughts, 
lived in his mother's house and told him to injure others.  
He stated that he dreamt about demons.  The VA examiner 
questioned the appellant closely regarding his in-service 
head injury.  The appellant, however, gave no indication that 
there were any psychological or psychiatric sequelae 
associated with the explosion that caused the claimed head 
injury.  The appellant was diagnosed with alcohol abuse and a 
psychotic disorder, not otherwise specified.  The examiner 
opined that the mental impairment was not clearly related to 
the head injury.

In May 1999, the appellant underwent a VA neurological 
examination, when he was diagnosed with common migraine 
headaches, occurring about one to two days per week and 
rendering him unfit for his usual activities for a half to a 
whole day.  The appellant again recounted his in-service head 
injury.  He reported losing consciousness for approximately 
two hours, but denied experiencing any changes other than 
headaches and possibly some memory loss following the 
accident.  Mental examination revealed the appellant to be 
alert and attentive.  His spontaneous speech was normal, 
although slightly slurred.  Speech content was appropriate.  
There was no evidence of a thought disorder, loosening of 
associations or inappropriate response to internal stimuli.  
The appellant did not display a depressed affect and reported 
greatly reduced alcohol intake.  He was diagnosed with 
alcohol dependence, in partial remission; mild mental 
retardation (provisional); and a GAF (global assessment of 
functioning) score of 40.  Examiners opined that "data are 
highly suggestive of a developmental disorder."  However, in 
the opinion of the examiners, the head injury "could have 
exacerbated cognitive problems in this veteran."

II.  Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  It is 
noted that this decision was handed down after the Board 
remand in this case.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

However, mere congenital or developmental defects, absent, 
displaced or supernumerary parts, refractive error of the 
eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. §§ 3.303, 
4.9.

In this case, to the extent that the appellant claims that 
his cognitive or mental problems, are the result of - or have 
been aggravated by - an in-service head injury, the threshold 
question is whether the appellant has presented a claim which 
has legal merit; that is, whether he has presented a claim 
upon which relief can be granted.  If he has not, the claim 
must fail.  VA would then have no further duty to assist him 
in the development of that claim, as such development would 
be futile.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

By VA regulation, the Board is bound to find that mental 
deficiency is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303, 4.9.  As mentioned above, entitlement 
to service connection requires a showing of a disease or 
injury incurred or aggravated during service and a current 
resultant disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Caluza; Epps.  Accordingly, the claim for service 
connection for residuals of a head injury - to the extent 
that the claim includes cognitive or mental defects - must be 
denied as a matter of law.  Sabonis. 

The Board acknowledges that in certain cases a mental defect 
may be service connected if there is a finding of aggravation 
during service.  See, e.g., Laposky v. Brown, 4 Vet. App. 331 
(1993) (remanding case to Board for failure to consider 
veteran's claim for aggravation of a preexisting mental 
condition variously characterized as personality defect or 
borderline coping ability).  However, there is no medical 
evidence in this case to show that the appellant had an 
increase in cognitive impairment during service, to the 
extent any of the pathology pre-existed service.  VA 
examiners stated in May 1999 that although the in-service 
"head injury could have exacerbated cognitive problems in 
this veteran, his report of the hear injury suggest[s] that 
the severity of the head injury was likely mild, and 
neuropsychological test[s] do not show lateralization or 
areas of particular[] impairment suggesting of focal 
pathology overlaying preexisting developmental problems."  
Although the examiners did state that the in-service head 
injury "could have exacerbated" the appellant's cognitive 
problems, the statement is too speculative to provide a nexus 
because of the use of the terms "could" and because there is 
no supporting clinical data or other rationale or any 
supporting evidence of record.  See Bloom v. West, 12 Vet. 
App. 185 (1999) 12 Vet. App. 185, 187 (1999) (by using the 
term "could" without supporting clinical data or other 
rationale, the doctor's opinion was simply too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence); see also Beausoleil v. Brown, 8 Vet. App. 
459 (1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient to make a 
veteran's service connection claim well grounded).

In addition, it is noted that the service medical records do 
not support the appellant's contentions concerning 
significant head trauma in service.  As noted, the appellant 
gave a history of head trauma at the time he entered service.  
There were no clinical abnormalities described.  On 
separation examination he gave a history of head trauma in 
service, but reported that he had had no hospitalizations.  
Again there were no clinical findings of abnormality.  This 
history and these findings are considered highly significant 
as they are contemporaneous with the events in question.  
While the appellant has later reported significant head 
trauma in service, and a period of hospitalization, this is 
contradicted by the service medical records.  It is also 
noted that the first treatment for any disorder was many 
years after service.  Thus, there is no competent evidence 
that the appellant has the residuals of a head injury as a 
result of any in-service occurrence or event.

Moreover, to the extent that the claim for service connection 
for residuals of a head injury includes migraine headaches, 
there is no competent medical evidence which establishes a 
nexus between this disorder and service, and there is no 
post-service continuity of migraine headache symptomatology.  
Again, the history of serious head trauma is unconfirmed by 
any competent evidence on file.  Therefore, the appellant's 
claim, to the extent that it includes migraine headaches, is 
implausible and not well grounded.  Therefore, the claim must 
be denied on this basis.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

